 
EXHIBIT 10.3*


CONFIDENTIAL TREATMENT REQUESTED BY
EASYLINK SERVICES INTERNATIONAL CORPORATION
UNDER RULE 24b-2


*CONFIDENTIAL TREATMENT


CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO THE RULES
AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION. “X” HAS BEEN USED TO
IDENTIFY INFORMATION WHICH IS SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST.


AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment No. 2 to Second Amended and Restated Employment Agreement (this
“Amendment”) is entered into on September 29, 2011 between EasyLink Services
International Corporation (the “Company”) and Terri Deuel (“Deuel”).  This
Amendment amends the Second Amended and Restated Employment Agreement (the
“Agreement”) between the Company and Deuel entered into on September 28, 2009,
as amended.
 
In consideration of the mutual covenants and conditions set forth herein, the
parties hereby agree as follows:
 
1.           Amendment to Exhibit A. Exhibit A attached to the Agreement is
hereby amended by adding the following immediately after the section entitled
“ANNUAL CASH INCENTIVE FOR FISCAL 2011”:
 
“ANNUAL CASH INCENTIVE FOR FISCAL 2012
 
You shall have the opportunity to earn an Annual Cash Incentive for Fiscal 2012
based on the Company’s and your personal performance during Fiscal 2012.  The
Company, through the Compensation Committee of the Board of Directors, retains
the right to adjust your Annual Cash Incentive plan at any time as business
circumstances or other factors reasonably dictate.
 
Your targeted Annual Cash Incentive for Fiscal 2012 is $100,000 (“Target Annual
Cash Incentive for 2012”).  With respect to the Annual Cash Incentive for Fiscal
2012, the Compensation Committee will determine the payout of this amount based
on a combination of 50% payout on satisfaction of item 1 of the Company
objectives relating to Company revenue (the “Company Revenue Bonus for 2012”)
and 50% payout on item 2 of the Company objectives relating to Company EBITDA
(the “Company EBITDA Bonus for 2012”), as provided below:
 
 
 

--------------------------------------------------------------------------------

 
 
COMPANY OBJECTIVES
 
 
1.
Total revenue of $[XXXXXXXXXX] (the “2012 Revenue Target”) – The Company Revenue
Bonus for 2012 will be earned if the Company achieves a minimum total revenue
for Fiscal 2012 equal to the 2012 Revenue Target, in accordance with and subject
to the following.  None of the Company Revenue Bonus for 2012 will be earned if
the Company achieves total revenue for Fiscal 2012 equal to or less than 90% of
the 2012 Revenue Target.  If the Company achieves total revenue for Fiscal 2012
greater than 90% of the 2012 Revenue Target, then the percentage of the Company
Revenue Bonus for 2012 earned will equal approximately (i) 10, times (ii) a
percentage equal to (a) the actual amount of total revenue for Fiscal 2012
divided by the 2012 Revenue Target, minus (b) 0.9.

 
 
2.
EBITDA of $[XXXXXXXXXX] (the “2012 EBITDA Target”) – The Company EBITDA Bonus
for 2012 will be earned if the Company achieves a minimum EBITDA for Fiscal 2012
equal to the 2012 EBITDA Target, in accordance with and subject to the
following.  None of the Company EBITDA Bonus for 2012 will be earned if the
Company achieves EBITDA for Fiscal 2012 equal to or less than 90% of the 2012
EBITDA Target.  If the Company achieves EBITDA for Fiscal 2012 greater than 90%
of the 2012 EBITDA Target, then the percentage of the Company EBITDA Bonus for
2012 earned will equal approximately (i) 10, times (ii) a percentage equal to
(a) the actual amount of EBITDA for Fiscal 2012 divided by the 2012 EBITDA
Target, minus (b) 0.9.  For purposes of this paragraph, EBITDA shall mean net
profit before taxes, interest expense (net of capitalized interest expense),
depreciation expense and amortization expense, all in accordance with GAAP,
excluding stock-based compensation expense, cumulative effect of accounting
changes and one-time, nonrecurring items.”

 
 
2

--------------------------------------------------------------------------------

 
 
2.           No Other Amendments. Except as expressly set forth in this
Amendment, the Agreement remains in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.



 
/s/ Terri Deuel
 
Terri Deuel




 
EasyLink Services International Corporation
     
By:
/s/ Glen E. Shipley
   
Name:
Glen E. Shipley
   
Title:
CFO

 
 
3

--------------------------------------------------------------------------------

 
 